DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 2 recites the limitation "….the silyl ester phosphonate…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al (US 20150099193 A1).  
Regarding claim 1, Hamasaki discloses an electrolyte solution comprising a lithium salt, an electrolytic solvent, an additive and a compound (C) [Abstract; paragraph 0012-0017]. The electrolytic solvent may comprise an aprotic organic solvent such as cyclic carbonate compounds [paragraph 0050]. Hamasaki teaches that a lithium salt is used as an additive [paragraph 0073, 0075] or vinylene carbonate, fluoroethylene carbonate, ethylene sulfite, propane sultone, and succinonitrile [paragraph 0116]. The compound (C) is silyl ester phosphinate represented by formula (18) which gives 
    PNG
    media_image1.png
    179
    509
    media_image1.png
    Greyscale

wherein R3, R4, and R5 each independently represent an organic group which has 1 to 10 carbon atoms and which may have a substituent; and R6 and R7 each independently represent a group selected from the group consisting of an alkyl group which has 1 to 10 carbon atoms and which may have a substituent, an alkoxy group which has 1 to 10 carbon atoms and which may have a substituent, a siloxy group having 3 to 10 carbon atoms, an aryl group having 6 to 15 carbon atoms, and an aryloxy group having 6 to 15 carbon atoms [paragraph 0087-0089].
Regarding claim 15, Hamasaki teaches an electrochemical cell [Abstract; paragraph 0027-0032].

9.	Claims 2-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al (US 20150099193 A1) in view of Matsumoto et al (US 20130164604 A1).  
Regarding claim 2, Hamasaki remains silent about the structure of the silyl ester phosphinate/phosphonate as claimed. However, Matsumoto discloses a secondary battery comprising an anode, a cathode and electrolyte. Matsumoto teaches that the electrolyte liquid comprises a lithium salt and an electrolytic solvent. The electrolytic 



    PNG
    media_image2.png
    166
    291
    media_image2.png
    Greyscale

Wherein R4 denotes hydrogen atom or a substituted or unsubstituted alkyl group, R5 and R6 denote each independently a substituted or unsubstituted alkyl group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted silyl group. Matsumoto teaches that the substituted or unsubstituted silyl group is represented by    -SiRxRyRz where Rx, Ry and Rz are each independently hydrogen atom, a halogen atom, or an alkyl group having 1-6 carbon atoms which may be branched. The silyl group may include, for example, trimethylsilyl group, triethylsilyl group, or the like. Matsumoto further teaches providing a film forming additive such as a fluorinated cyclic carbonate in the electrolyte in order to enhances cycle property  [Fig. 1; paragraph 0022-0030, 0043-0044, 0049-0057, 0062, 0066-0067, 0072, 0112]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding claim 3, Matsumoto teaches that OR5 can be -OSiRxRyRz [paragraph 0057].  
Regarding claims 4-6, Matsumoto teaches that the substituted or unsubstituted silyl group is represented by -SiRxRyRz where Rx, Ry and Rz are each independently hydrogen atom, a halogen atom, or an alkyl group having 1-6 carbon atoms which may be branched. The silyl group may include, for example, trimethylsilyl group, triethylsilyl group, or the like [paragraph 0057]. 

Regarding claim 8, Matsumoto teaches that the content of the phosphate ester compound in the electrolytic solvent should not be particularly limited, but is preferably 10% by mass or more, more preferably 15% by mass or more, and even more preferably 20% by mass in the viewpoint of imparting flame retardancy [paragraph 0061].
Regarding claims 9-11, Matsumoto teaches that the electrolyte comprises a supporting salt and an electrolytic solvent. The supporting salt should not be particularly limited, but is preferably a lithium salt. The lithium salt include, for example, LiPF6, LiClO4 or LiCF3SO3 [paragraph 0049, 0072].
Regarding claims 12-13, Matsumoto teaches that the electrolytic solvent may further comprise other non-aqueous solvent. The non-aqueous solvent includes aprotic organic solvents including, for example, cyclic carbonate compounds such as propylene .
10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al (US 20150099193 A1) as applied in claim 1 and further in view of Matsumoto (JP 2015097179 A). 
Regarding claim 7, Hamasaki remain silent about a silyl ester phosphinate as claimed.  However, Matsumoto’179 teaches an electrolyte having a silyl ester phosphinate represented by formula (I) wherein R1, R2 and R3 are independent hydrogen atoms, alkyl groups, haloalkyl or a silyloxy group [paragraph 0009]. Therefore, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

10.	Claims 1-8, 12-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10 and 15-16 of copending Application No. 16333431 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed subject matter in the instant patent application encompasses the claimed subject matter as recited in the ‘431 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723